DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s restriction election filed July 15, 2021 and April 9, 2021. Applicant elects Group I, (A), SEQ ID NO:1, (C) glycine at positions 301 and 308 and arginine at position 315, and (D)(ii) a modified cell wall invertase inhibitor in place of an endogenous cell wall invertase inhibitor with traverse. Applicant traverses primarily that the restriction should be restated as a species election requirement because independent claim 1 does not recite the limitations in either Groups I or Group II, namely modification with a suppressor of an endogenous cell wall invertase inhibitor or a modified cell wall invertase inhibitor, or modification to express carbonic anhydrase. Applicant’s traversal is persuasive. The previous restriction is modified as follows:
(A) 	SEQ ID Nos. 1-9 and 19-21
(B) 	(i) aspartate or glutamine residue at position 270
	(ii) lysine or arginine residue at position 273
	(iii) serine or threonine residue at position 274
(C) 	glycine at position 301, glycine at position 308 and arginine at position 315
(D) 	(i) suppressor of an endogenous cell wall invertase inhibitor
(ii) a modified cell wall invertase inhibitor  in place of an endogenous cell wall invertase inhibitor
(iii) carbonic anhydrase


	Applicant’s Information Disclosure Statements filed October 23, 2020, October 30, 2020 and June 16, 2021 have been considered. Signed copies are attached.
The restriction is made FINAL.  
Specification
2. 	The disclosure is objected to because of the following.
The specification contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See paragraphs [00106], [00107] and [00137] and Table 1, for example. It is suggested Applicant deletes the “http://” and “http://www.”
Example 8 is entitled “Co-expression of cassettes for CCP1 containing seed specific and constitutive promoters.” However, Example 8 only shows expression using a constitutive promoter.
Example 11 recites “CWII” and “CWI”. It is unclear how they differ from each other. 
Appropriate correction is required.
Claim Objections
3. 	Claims 1 and 2 are objected to because of the following:
Claims 1 and 2 recite non-elected sequences. These sequences do not share a common structure or motif which distinguishes them from prior art mitochondrial transporter proteins. Further, Applicant does not indicate on the record they are obvious variants of each other.
In claim 1, “CCP1” should be spelled out the first time it is used, with “CCP1” in parentheses.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112(b)
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. 	Claims 1, 2, 4, 5, 7-10, 12-15, 17 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claims 1 and 2, the metes and bounds of “corresponds” are unclear. This term is not defined in the specification, and it is not known what mitochondrial transporter protein corresponds to a sequence or an ortholog of CCP1 of Chlamydomonas reinhardtii. It is suggested Applicant recites a percent sequence identity to SEQ ID NO:1.

	In claim 4, it is suggested “sequence” be inserted before “identity” to indicate that that the 15% is determined by sequence comparison and not by other means, such as evolutionary relatedness. Further, it is unclear what sequence is being compared to the ortholog as having “an overall identity of at least 15%”.
	In claim 7, it is unclear whether “further comprising a heterologous polynucleotide” means the plant contains more than one copy of the CCP1 gene, or Applicant is referring to a polynucleotide encoding the CCP1 protein of claim 1.
	In claim 14, “the putative mitochondrial transporter protein” lacks antecedence. Claim 1 does not recite “a putative mitochondrial transporter protein”.
	In claim 15, the metes and bounds of “a modified cell wall invertase inhibitor” are unclear because no characteristic is set forth for the modification. It is unclear how one skilled in the art can determine whether a sequence is a cell wall invertase inhibitor, a modified cell wall invertase inhibitor, or a sequence which is neither a cell wall invertase inhibitor nor a modified cell wall invertase inhibitor.
	In claim 27, it is unclear whether “(e.g. B. napus (canola), B. rapa, B. juncea, and B. carinata)” is intended to be a claim limitation, because the recitation within the parentheses is of a different scope from that which is outside the parentheses. It is suggested the recitation within the parentheses be deleted.
	Correction and/or clarification is required. 
Claim Rejections - 35 USC § 112(a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. 	Claims 1, 2, 4, 5, 7-10, 12-15, 17 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement of 35 USC 112, first paragraph, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.” Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997). “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.” Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000). “In order to satisfy the written description requirement, the in haec verba support for the claimed subject matter at issue.” Id. Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention. Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”) While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough. Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate possession. Id.
Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978). All that is required is that the specification demonstrate to a person of ordinary skill in the art that the inventor was in possession of the invention. Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
	Applicant’s working examples are as follows. In Example 1, eleven CCP1 orthologs in algae were identified using BLAST searches against CCP1 encoding SEQ ID NO:1 from Chlamydomonas reinhardtii. These orthologs have at least 15% sequence identity to SEQ ID NO:1 ([0108], Table 1). In Example 2, genetic constructs pMBXO85 (SEQ ID NO:10) containing CCP1 ortholog gene from Chlorella sorokiniana and pMBXO86 (SEQ ID NO:11) containing CCP1 ortholog from C. variabilis, both under the Camelina sativa plants. The transformed plants show an increased seed yield when compared to wild-type control (Table 3). In Example 4, genetic constructs pMBXO84, pMBXO71 and pMBXO107 expressing C. reinhardtii CCP1 gene, each under the control of a different seed specific promoter, were used to transform C. sativa plants. pMBXO71 transformants show an increase in seed weight compared to wild-type controls (Table 5). pMBXO84 transformants show an increased in seed yield (Table 6), an oil content that is essentially the same (Table 7), and an increase in seed weight for 100 seeds compared to wild-type controls (Table 8). Applicant further indicates that when C. reinhardtii  CCP1 gene was expressed in Camelina using a constitutive promoter, a higher yield of seeds was obtained, but the seeds were smaller and the 100 seed weight was reduced compared to wild-type controls [00117]. No result is shown for pMBXO107. In Example 5, the C. reinhardtii CCP1 seed specific gene construct pMBXO84 was expressed in Brassica napus. In Example 6, B. napus plants transformed with pMBXO84, pMBXO71 or pMBXO107 were generated. However, the weight of the entire harvested seed and the 100 seed weight obtained from the transgenic plants are not disclosed. In Example 7, seed specific expression of codon-optimized C. reinhardtii CCP1 from pMBXO75 in soybean shows increased number of lateral branches (Table 10, except line D12), number of total pods per plant (Table 11, except line D12), number of total seeds per plant (Table 12, except lines B12 and D12), and total seed weight per plant (Table 13, except lines B12 and D12). Table 14 shows the average individual seed weight in the lateral branches is higher than the wild-type control (except lines D12 and G2), however, the average C. reinhardtii CCP1 was expressed in rice using three constructs containing three different rice seed-specific promoters. Table 17 shows only % to control values equal or greater than 100% in the number of tillers and panicles in transgenic rice compared to wild-type controls using construct pMBXS1091 containing the rice beta-fructofuranosidase insoluble isoenzyme 1 (CIN1) promoter. No data is shown for the other two constructs. In Example 10, Applicant states that the function of the CCP1 coding sequence from C. reinhardtii can be determined by its ability to transport bicarbonate and other small molecules in a mutant E. coli strain, and the growth of the mutant E. coli strain can be restored by CCP1 coding sequence complementation. In Example 11, Applicant states that downregulating cell wall invertase inhibitor genes in plants modified to express CCP1 of C. reinhardtii and/or orthologs of CCP1 would enhance yield. 
	The claimed invention lacks adequate written description for the following reasons. A sequence that corresponds to a sequence or to an ortholog of CCP1 of C. reinhardtii of SEQ ID NO:1 is not adequately described because one skilled in the art cannot determine what structure would correspond to SEQ ID NO:1 or to its ortholog. Applicant does not indicate what amino acids or what positions of the amino acids of SEQ ID NO:1 would be retained. Applicant does not indicate the length of the corresponding sequence. Applicant does not indicate what percent sequence identity C. reinhardtii of SEQ ID NO:1 lacks adequate written description.   
	Additionally, a modified cell wall invertase inhibitor lacks adequate written description for the following reasons. The claims do not describe how the structure of the cell wall invertase inhibitor is modified or what functional activity is obtained from such modification. Example 11 states that yield of plants is enhanced by inhibiting expression of a cell wall invertase inhibitor that would otherwise be upregulated in CCP1 lines. However, the claims do not require that expression of the cell wall invertase inhibitor be inhibited. Modification would encompass structural modifications that increase or decrease gene expression, or it may not affect gene expression. Thus, 
Accordingly, there is lack of adequate description to inform a skilled artisan that Applicant was in possession of the claimed invention at the time of filing. See Written Description guidelines published in Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111.
8. 	Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting expression of the endogenous cell wall invertase inhibitor, does not reasonably provide enablement for “a modified cell wall invertase inhibitor”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	“The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention. Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’ In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988). That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’” In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”) “Whether undue experimentation is needed is not a single, simple factual determination, Wands, supra. Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed. Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.” Id.
With regard to claim 15, “a modified cell wall invertase inhibitor” is not fully enabled because without further guidance as to what the modification is, or what objective is set forth for the modification, one skilled in the art cannot modify a cell wall invertase inhibitor without undue experimentation. The scope of “modified” encompasses any and all mutations to a sequence. There is no disclosure as to what the starting material is, what the modification is, and what the outcome of the modification is. Applicant has no working example of a modified cell wall invertase inhibitor. It is unpredictable which modification would produce what outcome. While one skilled in the art can readily modify a known sequence, further guidance is necessary with regard to the structure of the sequence to be modified and the structural modification to be performed, or the desired outcome of said modification. 
Weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed. Accordingly, given the lack of guidance, lack of working examples and unpredictability in the art, Applicant .
Claim Rejections - 35 USC § 102
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11. 	Claims 1, 2, 4, 5, 7, 8, 10, 12-14 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnell et al. (WO 2015/103074 (Applicant’s IDS)) in light of Schnell et al. (A_Geneseq Database, Acc. No. BCB97896, WO2015103074, 09 July 2015, see Result 1 (U)). Schnell teaches a transgenic land plant including Brassica sp. expressing a CCP1 polypeptide comprising SEQ ID NO:6, whereby SEQ ID NO:6 has 100% sequence identity to Applicant’s SEQ ID NO:1 (claims 15 and 17, see also sequence alignment in Schnell et al. (U)). SEQ ID NO:6 was obtained from eukaryotic algae Chlamydomonas reinhardtii [0067]. Even though Schnell identifies the CCP1 sequence having SEQ ID NO:6 as a bicarbonate transporter and Applicant identifies the same CCP1 sequence as a mitochondrial transporter protein, they are nevertheless the same sequence. SEQ ID NO:6 has a glycine residue at position 301, a glycine residue 2 assimilation rate that is at least 5% higher and a transpiration rate that is at least 5% lower than for a corresponding reference land plant not comprising the mitochondrial transporter protein ([0044], [0045]). The transgenic land plant has a seed yield that is at least 5% higher than for a corresponding reference land plant not comprising the mitochondrial transporter protein [0046]. Accordingly, the claimed invention is anticipated by the prior art.
Remarks
12. 	No claim is allowed. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T BUI/Primary Examiner, Art Unit 1663